DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “side arm” recited in claims 4 and 39, the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed May 3, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT/IB2021/057122, Australian Patent Application No. 2020904882, and Australian Patent Application No. 2021902003.
Applicant is required to cancel the new matter in the reply to this Office Action.
The preliminary amendment to the specification was filed April 20, 2022, and since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filing date of the PCT application, August 3, 2021, which is prior to the amendment of April 20, 2022. See, for example, MPEP § 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages. Often the date of entry into the national stage is confused with the filing date. It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

Also note that to add an express incorporation by reference statement after the original filing date constitutes new matter.  See MPEP § 608.01(p), which states:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e) or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application. See MPEP § 201.06(c) and 211 et seq. where domestic benefit is claimed. See MPEP §§ 213 - 216 where foreign priority is claimed. See MPEP § 217 regarding 37 CFR 1.57(b). The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter. For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the hopper".  There is insufficient antecedent basis for this limitation in the claim.  Claims 28-30 appear to recite the structure of the “de-stemming unit” recited in claim 1, but the limitations are written as if they a recite additional structure.  What is the relationship between the structure recited in claims 28-30 and the “de-stemming unit”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 4, 6-9, 11, 13, 31, 32, and  34-40, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Rico (US 2021/0051851 A1).  Rico discloses a separation method/apparatus for a harvester, for separating berries from other plant matter from harvested plant material, the apparatus comprising: a conveyer system (17) that defines a first separation system moveable to define an upstream and downstream position relative to the conveyer system, the conveyer system comprising a plurality of apertures (20) to permit the transit of berries thereto, a second separator system (9, 11a, 11b) that partially overlaps the first separation system (see Fig. 2c), the second separation system comprising an array of rollers (9, 11a, 11b) rotatable to convey harvested plant material in an upstream to downstream direction, the rollers spaced apart to provide a plurality of openings (12a, 12b, P, P’) permitting the transit of separated berries through the openings while preventing the transit of other plant matter (see para. 0048), wherein berries that transit the portion of the second separator system that overlaps the first separation system transit to the first separation system, and berries that transit through the portion of the second separation system that does not overlap the first separation system do not transit to the first separation system (see para. 0048), a third separation system being a de-stemming unit (18) downstream of the second separation system and positioned above the first separation system, and a matter distribution system (10), for distributing plant matter away from the apparatus and a collection unit (8), and wherein berries pass through any one or more of the first, second and third separation systems for collection in the collection unit. The apparatus is fitted to a side arm for attachment to a harvester (see Fig. 1).  About 30 to about 90% of the second separator system does not overlap the first separator conveyer system (see Fig. 2c).  The array of rollers of the second separator system comprise multiple projections extending radially from the shaft of the roller, and wherein the projections extend perpendicularly from the axis of the shaft of the roller (see Fig. 2c).  A portion of the second separator system, that does not overlap the first separator conveyer system, includes a ramped section at about 10 to about 40 degrees from the horizontal (see Fig. 2c) which is capable of being adjusted (for example with tools such as a wrench, drill, and screwdriver).  The first separation system is a continuous mesh belt mounted to rotate around upstream and downstream shafts (see para. 0050 and Fig. 2a).
Claim(s) 3, 11, 13, 18-20, 23, 28-32, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villis et al. (AU 2019296521).  Villis discloses (citations directed to US equivalent 2021/0282324 A1) a separation method/apparatus for a harvester, for separating berries from other plant matter from harvested plant material, the apparatus comprising: a conveyer system (3) that defines a first separation system moveable to define an upstream and downstream position relative to the conveyer system, the conveyer system comprising a plurality of apertures (16) to permit the transit of berries thereto, a second separator system (4) that partially overlaps (the examiner notes that since it fully overlaps, it also partially overlaps) the first separation system (see Fig. 4), the second separation system comprising an array of rollers (5) rotatable to convey harvested plant material in an upstream to downstream direction, the rollers spaced apart to provide a plurality of openings permitting the transit of separated berries through the openings while preventing the transit of other plant matter, wherein berries that transit the portion of the second separator system that overlaps the first separation system transit to the first separation system, and berries that transit through the portion of the second separation system that does not overlap the first separation system do not transit to the first separation system, a third separation system being a de-stemming unit (19) downstream of the second separation system and positioned above the first separation system, and a matter distribution system (see para. 0070), for distributing plant matter away from the apparatus and a collection unit (2), and wherein berries pass through any one or more of the first, second and third separation systems for collection in the collection unit.  The array of rollers of the second separator system comprise multiple projections (15) extending radially from the shaft of the roller, and wherein the projections extend perpendicularly from the axis of the shaft of the roller.  The first separation system is a continuous mesh belt (3) mounted to rotate around upstream (18) and downstream (17) shafts.  The conveyer system, that defines the first separation system, comprises i) a substantially flat intermediate zone, ii) a ramped first zone, located upstream of the intermediate zone, iii) a ramped second zone, located downstream of the intermediate zone, or iv) any combination of (i) to (iii) (see Fig. 1).  The ramped first zone descends to the intermediate zone (see Fig. 1).  The ramped second zone ascends from the intermediate zone (see Fig.1).  The rotatable rollers of the second separation system are arranged perpendicular to the conveyer system such that the axis of the rollers are substantially aligned with the longitudinal axis of the conveyer system (see Fig. 1).  Villis also discloses a rotatable shaft located at the downstream end of the conveyer system of the first separation system and vertically oriented below the surface of the conveyer system of the first separation system, the rotatable shaft having an axis of rotation that is perpendicular to the longitudinal axis of the conveyer system of the first separation (see para. 0076); the rotatable shaft has one or more projections along its length (see para. 0076); and the rotatable shaft is located above the surface of the conveyer system of the matter distribution system (see paras. 0070 and 0076).
Allowable Subject Matter
Claims 15 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653